                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division                            MAR         m
                                                                           n FRK"RICHMONaW
                                                                                 U.S. DISTKIU.I. wURT
ANTHONY M. GREEN,

      Petitioner,

                                                       Civil Action No. 3:18CV256-HEH

HAROLD W.CLARKE,

       Respondent.

                             MEMORANDUM OPINION
                 (Dismissing Without Prejudice Civil Rights Action)

       Anthony M.Green, a Virginia inmate proceeding pro se, filed a civil rights action

pursuant to 42 U.S.C. § 1983. By Memorandum Order entered on October 22,2018,the

Court directed Plaintiffto file a particularized complaint. Plaintiff complied with the

directive. Upon reviewing the particularized complaint, it appears that Plaintiff attacks

both the duration of his sentence and seeks damages. Plaintiff fails to demonstrate why

he may bring such action under § 1983.

      "[T]he settled rules [provide] that habeas corpus relief is appropriate ... when a

prisoner attacks the fact or duration ofconfinement,see Preiser v. Rodriguez, 411 U.S.

475 (1973); whereas, challenges to the conditions ofconfinement that would not result in

a definite reduction in the length of confinement are properly brought" by some other

procedural vehicle, including a 42 U.S.C. § 1983 complaint. Olajide v. B.I.C.E., 402 F.

Supp. 2d 688,695(E.D. Va. 2005)(emphasis omitted)(internal parallel citations
